Filed 8/31/21 In re Alyssa S. CA5

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    In re ALYSSA S., a Person Coming Under the
    Juvenile Court Law.

    FRESNO COUNTY DEPARTMENT OF                                                              F082587
    SOCIAL SERVICES,
                                                                            (Super. Ct. No. 19CEJ300393-2)
           Plaintiff and Respondent,

                    v.                                                                    OPINION
    ROSA S.,

           Defendant and Respondent;

    ALYSSA S.,

          Appellant.


                                                   THE COURT*
         APPEAL from an order of the Superior Court of Fresno County. Jane Cardoza,
Judge.
         Jamie A. Moran, under appointment by the Court of Appeal, for Appellant.
         Robert McLaughlin, under appointment by the Court of Appeal, for Defendant and
Respondent.
         Daniel C. Cederborg, County Counsel, and Lisa R. Flores, Deputy County
Counsel, for Plaintiff and Respondent.
                                                        -ooOoo-

*        Before Hill, P. J., Smith, J. and Snauffer, J.
       Minor Alyssa S. appeals from an order of the juvenile court, entered after a
combined six-, 12- and 18-month review hearing (Welf. & Inst. Code §§ 366.21,
subds. (e)(1), (f)(1) & 366.22),1 finding that Alyssa could not be safely returned to the
custody of her mother Rosa S. (mother). Alyssa contends on appeal the Fresno County
Department of Social Services (department) failed to prove the existence of a substantial
risk of detriment if she were returned to mother’s custody. Mother joins. We affirm.
                 FACTUAL AND PROCEDURAL BACKGROUND
Detention by Law Enforcement
       On November 18, 2019, Alyssa’s 13-year-old twin sister, A.S., sent an email to
her teacher stating she was going to report the next morning that she and Alyssa had been
sexually assaulted by their 23-year-old brother, Christian, for the past nine years. She
had never reported it because she was afraid that she would get into trouble with the
family. The following day, A.S. reported to school officials and law enforcement that
Christian had sexual intercourse with her and made her orally copulate him since she was
four years old. The last time was in early 2018 and she estimated it occurred more than
10 times throughout the years. Christian told her he would make her life difficult if she
told anyone. She believed Christian was also making Alyssa and their 15-year-old sister,
S.V., orally copulate him. She had wanted to disclose the sexual assault for a long time,
but mother always dissuaded her by telling her she would not be able to live with her
sister anymore and she should not cause trouble for her brother. She felt compelled to
report the assault because Alyssa was having trouble dealing with the situation. On
November 16, Alyssa ran away from home and did not return for several hours. When
A.S. asked her why she ran away, Alyssa said she could not be in the same house as
Christian. The following day, Alyssa said she did not want to live anymore and wanted
to end her life. A.S. was very concerned about Alyssa and tried to enlist mother’s help
but mother told both girls not to report anything and to “ ‘worry about themselves.’ ”

1      Statutory references are to the Welfare and Institutions Code.

                                             2.
       A sheriff’s deputy placed a protective hold on the three sisters. Alyssa was
involuntarily detained and admitted to a psychiatric facility because she expressed
suicidal ideation. (§ 5150.) Her sisters were placed in foster care and Christian was
arrested and booked into the county jail. The whereabouts of the girls’ father were
unknown and remained so throughout the proceedings.
       Mother claimed it was the first time she heard A.S. was sexually assaulted and
denied that Alyssa was raped. Alyssa accused Christian of raping her the year before,
resulting in his incarceration. She subsequently wrote mother a letter apologizing for
lying. Anytime Alyssa was in trouble she claimed Christian raped her. Mother admitted
that S.V. was molested by Christian when they were children. The family participated in
voluntary family maintenance services in 2008 and the children received therapy.
Christian was sent to live out of state and there were no further incidents. Mother said
Alyssa was recently caught with nude pictures of herself on her brother’s cell phone,
which Alyssa stole. Mother spoke to Alyssa about the pictures and deleted them from the
phone. Mother said Alyssa was very disruptive at school and had behavioral problems.
She assumed different personalities: a rich white girl, a black girl from the hood and a
Mexican with a heavy Mexican accent.
       Mother denied any criminal history or problems with domestic violence, mental
health issues, or drug use.
       S.V. said she was molested by Christian when she was eight or nine years old but
denied anything happened since. She did not believe her sisters’ rape allegations and
believed they reported it because they were hiding their contacts on social media and did
not want to get in trouble.
       A.S. said she did not have a good relationship with mother and did not feel safe
with Christian in the home. She confirmed inappropriate touching occurred between
2010 and 2018.




                                            3.
       Social workers met with Alyssa at the psychiatric facility. Alyssa gave one of the
social workers a note, stating she was sexually assaulted from the age of four and many
times over the years. After Christian was released from jail mother allowed him to return
to the family home where he sexually abused her again. She was not afraid of him but
did not want to see him anymore and wanted someone to believe her. Alyssa clarified the
letter of apology to mother concerned the nude pictures on the cell phone, not falsely
accusing Christian. She did not want to return home but wanted to live with her best
friend and her family.
       Following a team decision meeting, the social workers decided that family
maintenance services were not appropriate, and the girls should remain out of mother’s
custody because she was not protective. Although mother forced Christian to leave the
family home, her focus was on the girls’ behavioral problems rather than on the risk
Christian posed to them.
       Alyssa told a social worker A.S. was lying about the incident with her brother.
She said the social worker was “ ‘dumb’ ” for believing the story and refused to be placed
with A.S.
       In January 2020, during a family reunification panel meeting, mother stated the
night Alyssa ran away, a male picked her up in front of the house. Alyssa returned home
at 4:50 a.m. wearing a white sweater that did not belong to her. She had “hickies” on her
neck and a telephone number written on her arm. Mother confronted Alyssa about
running away and asked her who she was with. Alyssa said she met someone at a gas
station, and they “made out” but would not disclose the person’s name. When mother
continued to question Alyssa, she said Christian raped her. This was not the first time
Alyssa made that statement. She also alleged Christian raped her in 2017 after being
caught with a cell phone that contained inappropriate and nude pictures of Alyssa.
Alyssa told mother the rape occurred during a birthday party for one of the grandchildren.
Mother later realized that Christian could not have raped Alyssa because he was


                                            4.
incarcerated. When mother confronted Alyssa about her allegation, Alyssa apologized
for not being truthful.
       Mother disclosed that Alyssa and A.S. were sexually abused at school when they
were in second grade. They said the school janitor took nude pictures of them but never
disclosed it to mother. She suspected they were sexually abused in other ways as well
because they exhibited sexualized behavior after the incident. They received therapy and
law enforcement investigated the incidents. In 2012, Christian molested S.V. Christian
was about 13 years old, and S.V. was five. Christian kissed S.V. and that was the extent
of the abuse. Mother reported the incident to the department. She, S.V. and Christian
received services and Christian remained in the home. Christian was diagnosed with
schizophrenia and bipolar disorder at the age of eight. He went to juvenile hall, group
homes, was involuntarily detained, was sent to a program in Kentucky and eventually
went to live with an uncle. She was not afraid to have Christian in her home after they
received voluntary family maintenance services and did not believe he would sexually
abuse his siblings.
       Mother had difficulty believing her daughters’ accusations against Christian
because they had not been truthful in the past. She believed Alyssa made up the
allegations to get out of trouble and A.S. “ ‘ran with it.’ ” Her daughters did not respect
her because she did not discipline them. She believed she and the girls would benefit
from individual and family therapy. She had a restraining order against Christian and
would not allow him in her home.
       A.S. and S.V. were placed together in a foster home. Alyssa was placed in a
group home. She did not want to be placed with her siblings.


Removal
       The juvenile court sustained allegations mother failed to protect the girls from
sexual abuse (§ 300, subds. (b) & (d)). The department determined she qualified for a


                                             5.
bypass of services under section 361.5, subdivision (b)(6) but recommended reunification
services for her because she was participating in services and was strongly bonded to her
daughters.
       At the dispositional hearing in June 2020, the juvenile court ordered mother to
participate in parenting classes, and mental health and domestic violence treatment.2 The
juvenile court set a six- and 12-month review hearing for December 7, 2020 (review
hearing).
Reunification Efforts
       By the review hearing, mother completed a parenting class and a substance abuse
assessment. She did not require substance abuse treatment. She was participating in
individual therapy and in the child abuse intervention program. She visited the girls
separately and under supervision. However, she did not believe A.S.’s allegations and
did not appear to appreciate the severity of the abuse allegations and the reasons why the
girls were removed.
       The girls were divided in their attitudes about mother and desire to reunify. S.V.
was disillusioned with mother’s lack of progress and did not believe she could parent and
protect her and her sisters. She did not want to reunify with or visit mother or her sisters.
A.S. felt guilty for reporting the sexual abuse and was involuntarily detained multiple
times while in placement. She wanted to reunify with mother but did not believe that was
possible if she testified against Christian in his criminal case. She felt sad and ashamed
during visits with mother because she believed mother was disappointed in her and
disapproved of her. Alyssa also wanted to reunify with mother. She participated in
substance abuse treatment for marijuana use but was discharged in November 2020 for
not attending.


2      Previously, mother was offered random drug testing at the detention hearing and
consistently tested negative. Her attorney requested that she be subject to spot testing by
the department, which the juvenile court approved.

                                             6.
       The department recommended the juvenile court terminate mother’s services at the
review hearing.
       The juvenile court continued the review hearing to March 22, 2021, and combined
it with an 18-month review hearing (combined hearing).
       In February 2021, during a child family team meeting, the social workers
discussed the issue of family therapy. The girls’ therapists did not recommend it because
the girls were not ready for it.
       In its report for the combined hearing, the department recommended the juvenile
court terminate reunification services, and set a section 366.26 hearing to establish a
permanent plan of legal guardianship for S.V. and A.S. and long-term foster care for
Alyssa. It reported that Alyssa ran away from her foster home in January 2021 and her
whereabouts were unknown. A body attachment warrant was filed several days later and
was active. Alyssa texted her social worker, asking why she could not go home and what
mother was doing wrong. The department did not believe the girls could be returned to
mother’s custody without placing them at a risk of detriment. Although Christian was
incarcerated and mother prohibited her other sons from returning home, the girls did not
feel safe in mother’s care.
Combined, Contested Review Hearing
       Mother challenged the department’s recommendations and a combined, contested
hearing was conducted on March 23, 2021. Alyssa’s attorney joined mother’s attorney in
contesting the recommendation. Her attorney wanted the court to continue reunification
services. Alyssa was still on a runaway status but appeared by telephone at the hearing.
       S.V. maintained that she did not want to reunify with mother because she was
selfish and manipulative. Mother defended Christian and drove others to support her as
well. She did not believe mother did enough to protect her and her sisters.
       Alyssa testified she wanted to go home and felt “a hundred percent” confident she
would be safe in mother’s care.


                                             7.
       A.S. testified her visits with mother were going well and she wanted to go home.
The restraining order gave her peace of mind and she believed mother had set boundaries.
She believed mother could keep her safe.
       Mother testified she completed individual mental health therapy the week before.
She learned about effective communication, recognizing feelings, and managing stress.
In her parenting class, she learned about the “teen brain,” and how best to communicate
with teenagers and assist them in problem solving and decision making. She was still
participating in the 52-week domestic violence class and attended 34 or 35 classes. She
stopped attending during the shutdown and then contracted COVID-19 in June. She was
unable to resume classes until she had a negative test and had tested positive four times.
Had she not missed so many classes, she would have nearly completed the program.
       Mother and the girls visited together until the twins started acting out and
misbehaving at school. Their behavior caused friction with S.V. whose foster mother
thought it best that S.V. visit separately. Separate visits were going well until S.V.
became very ill and ended up in the hospital with a multi-organ infection. Asked whether
she and the social worker ever discussed progressing in visits, mother stated there was a
“huge lack of communication” with the social worker who told mother to focus on
completing her services.
       Mother believed A.S.’s sexual assault allegation and developed a safety plan for
her daughters’ return home. Her sons would not be allowed in her home and she would
celebrate holidays and special occasions with them separately from her daughters.
Christian agreed to abide by the restraining order. If he did not, she would contact law
enforcement.
       Social worker Quentina Johnson testified visits between mother and the girls did
not go well when they were all together. The girls reported that mother’s behavior was
inappropriate. Only Alyssa consistently visited. Mother was not able to demonstrate her
ability to parent her children as reported by the third-party supervisor, visitation monitor


                                             8.
and the girls themselves. Mother’s visits were not progressed because the interactions
were not healthy. Johnson disagreed that she and mother did not communicate well.
They communicated regularly even if she was not always available to take mother’s call
and they spoke for hours when they did connect.
       Alyssa often told Johnson that she wanted to reunify with mother. Their visits
progressed in duration over time from one hour every month. They also attended church
events together and spent time together at the foster mother’s home. No problems were
reported. Johnson considered advancing to unsupervised visitation for Alyssa but
decided not to because placing Alyssa in the home with mother would put her back into
the “place of trauma” and in a position where she might make decisions that were not in
her best interest. Mother was able to demonstrate she could safely parent Alyssa under
supervision but not without supervision given the nature of her visits with the siblings.
       County counsel argued that mother had not shown she could protect her daughters
from sexual abuse. She acknowledged S.V. was sexually abused and claimed she
subsequently watched her daughters very closely and yet the abuse reoccurred. County
counsel also argued there was not a substantial likelihood the children could be returned
to mother with continued services and family maintenance was not appropriate. Mother’s
attorney argued mother was not provided reasonable visitation. She asked the court to
return the girls to mother’s custody because she no longer posed a risk of harm to them.
S.V.’s attorney argued for termination of reunification services and A.S.’s attorney
submitted on the department’s report and recommendation. Alyssa’s attorney argued she
was unsafe as long as she was out of mother’s care. She believed it was in Alyssa’s best
interest to be returned to mother’s custody with family maintenance services.
       The juvenile court found the department provided reasonable reunification
services, mother’s progress was moderate and the return of the children to her custody
would create a substantial risk of detriment. The court terminated mother’s reunification




                                             9.
services and set a section 366.26 hearing to consider a permanent plan of legal
guardianship for S.V. and A.S. The court addressed Alyssa directly, stating:

       “[Y]ou need to contact your social worker and get back into placement.…
       It’s important because the Court cannot make any orders that are different
       from the orders I just made unless you’re in placement. And the reason for
       that is because the social worker needs to assess, needs to have that
       conversation with you about what you’re doing, where you are, make sure
       you’re in a safe place and then make a plan for you and your mother to
       proceed and what’s the next step. And we can’t do that unless you’re in
       placement.”
       The juvenile court found that Alyssa was not a proper subject for adoption and
ordered the department to place her in long-term foster care once she returned to its
custody. The court ordered A.S. to undergo a substance abuse assessment and participate
in any recommended treatment.
                                      DISCUSSION
Dependency Law Regarding Detrimental Return
       “The dependency scheme is based on the law’s strong preference for maintaining
family relationships whenever possible. [Citations.] When a child is removed from
parental custody, certain legal safeguards are applied to prevent unwarranted or arbitrary
continuation of out-of-home placement. [Citations.] Until reunification services are
terminated, there is a statutory presumption that a dependent child will be returned to
parental custody.” (In re Yvonne W. (2008) 165 Cal.App.4th 1394, 1400 (Yvonne W.).)
To that end, there is a statutory presumption at each review hearing that the child will be
returned to parental custody. (In re Marilyn H. (1993) 5 Cal.4th 295, 308.) That is
unless the court finds by a preponderance of the evidence that doing so would “create a
substantial risk of detriment to the safety, protection, or physical or emotional well-being
of the child.” (§ 366.22, subd. (a)(1).) If the court finds it would be detrimental to return
the child, it has the option of continuing reunification services to the 18-month review
hearing. At that point, the court must either return the child to parental custody or set a
hearing under section 366.26 to select a permanent plan. (Id., subd. (a)(3).)

                                             10.
       “In evaluating detriment, the juvenile court must consider the extent to which the
parent participated in reunification services. [Citations.] The court must also consider
the efforts or progress the parent has made toward eliminating the conditions that led to
the child’s out-of-home placement.” (Yvonne W., supra, 165 Cal.App.4th at p. 1400.)
Yet, simply complying with the reunification plan by attending the required therapy
sessions and parenting classes, and visiting the child does not guarantee return of the
child. (In re Dustin R. (1997) 54 Cal.App.4th 1131, 1143.) While compliance with the
plan is a pertinent consideration, it is not the sole concern for the juvenile court, nor is it
determinative. (Id. at pp. 1139–1140.) Further, the detriment justifying continued
removal need not be the same as the initial detriment. The focus of the decision whether
to return the child to the parent’s custody depends on the effect that action would have on
the physical or emotional well-being of the child at the time of the review hearing. (In re
Joseph B. (1996) 42 Cal.App.4th 890, 899.) “While the statutory scheme is designed to
assist families to ‘correct the problems which caused the child to be made a dependent
child of the court’ [citation], its focus remains on the well-being of the child. [Citations.]
¶ [I]f returning the child will create a substantial risk of detriment to his or her physical
or emotional well-being [citations], placement must continue regardless of whether that
detriment mirrors the harm which had required the child’s removal from parental
custody.” (Id. at p. 900.)
       We review the juvenile court’s finding of substantial risk of detriment for
substantial evidence. (Yvonne W., supra, 165 Cal.App.4th at pp. 1400–1401.) “In
reviewing the sufficiency of the evidence on appeal, we look to the entire record to
determine whether there is substantial evidence to support the findings of the juvenile
court. We do not pass judgment on the credibility of witnesses, attempt to resolve
conflicts in the evidence, or determine where the weight of the evidence lies. Rather, we
draw all reasonable inferences in support of the findings, view the record in the light most
favorable to the juvenile court’s order, and affirm the order even if there is other evidence


                                              11.
that would support a contrary finding. [Citation.] … The appellant has the burden of
showing that there is no evidence of a sufficiently substantial nature to support the
order.” (In re Cole C. (2009) 174 Cal.App.4th 900, 915–916.)
Substantial Evidence Supports the Juvenile Court’s Detriment Finding
       Mother contends the evidence offered by the department—i.e., that she lacked
insight into the problem requiring Alyssa’s removal and did not internalize the parenting
skills she learned—was speculative and insufficient to support a finding of detriment.
She contends returning Alyssa to her custody would restore Alyssa to the department’s
custody and ensure she received the services she needed. Alyssa contends other evidence
compelled a finding it would not be detrimental to return her to mother’s custody, namely
that mother substantially completed her court-ordered reunification services and created a
safety plan for her as well as her own express desire to return to mother’s custody. In our
view, mother and Alyssa have missed the point.
       It is undisputed mother technically complied with her services plan and made
progress albeit moderate according to the juvenile court. She also removed Christian
from her home, obtained a restraining order against him and instituted a plan to prevent
any contact between him and the girls. However, S.V. and A.S. still perceived that
mother harbored a desire to protect Christian. S.V. found mother manipulative and
selfish in her efforts to protect him and A.S. felt guilty and ashamed for reporting him.
On that basis, the court could reasonably doubt mother’s resolve in protecting the girls
from sexual abuse and find it would be detrimental to return Alyssa to her immediate
custody.
       Further, even if the juvenile court found no reason to believe that mother posed a
risk of detriment to Alyssa, it could still find the immediate return of Alyssa to her
custody would be detrimental. In determining the risk of detriment, the parent’s ability to
offer a safe environment for the minor is not the court’s only consideration. Since the
minor must function in that environment, the court must also consider the safety issues


                                             12.
the minor presents. Here, Alyssa had been on a runaway status for two months and the
court had no information about her mental status or willingness to submit to mother’s
authority. The court knew Alyssa wanted to return to mother’s custody but not her
motive for wanting to do so. Perhaps Alyssa considered mother more lenient than a
foster parent and less likely to restrict her activities. Given her tendency to run away,
there was no assurance she would not leave mother’s home if mother attempted to assert
parental control. Further, the court knew that when last consulted Alyssa’s therapist did
not believe she was ready for family therapy with mother. Consequently, Alyssa and
mother had not had the opportunity to process the sexual abuse Alyssa experienced and
any feelings she might have about mother’s failure to protect her. Given the court’s
inability to make an informed decision about Alyssa’s safety in mother’s custody, the
court had no choice but to find that it would be detrimental. Consequently, we find no
error.
                                      DISPOSITION
         The order is affirmed.




                                             13.